Citation Nr: 0514543	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia  


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to May 8, 2003, and an initial 
rating higher than 10 percent from May 8, 2003. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2002 and April 2003 of 
a Department of Veterans' Affairs (VA) Regional Office (RO).

In the July 2002 rating decision, the RO granted service 
connection for bilateral hearing loss and bilateral tinnitus, 
and then assigned a noncompensable rating for hearing loss 
and a 10 percent rating for tinnitus.  The veteran then filed 
a notice of disagreement to the assigned ratings.  In the 
substantive appeal and in writing, the veteran limited his 
appeal to hearing loss.  Therefore, the Board considers the 
issue of an increased rating for tinnitus withdrawn.  While 
the appeal was pending, the RO increased the rating for 
bilateral hearing loss to 10 percent, effective May 8, 2003.  

As for the ratings for hearing loss, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
distinction must be made between the veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings, which was done 
in this case and is reflected in the styling of the issue on 
the first page of this decision.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In the April 2003 rating decision, the RO denied an increase 
rating for PTSD and a total disability rating based on 
individual unemployablity.  The veteran then filed notice of 
disagreement.  In the substantive appeal and in writing, the 
veteran limited his appeal to the rating for PTSD.  
Therefore, the Board considers the issue of a total 
disability rating based on individual unemployability as 
withdrawn. 

In August 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  Neither of the 
withdrawn issues was raised or argued by the veteran.  A 
transcript of the hearing is part of the record.


FINDINGS OF FACT

1.  Prior to May 8, 2003, VA audiometric testing showed an 
average 61 decibel loss, with a speech recognition score of 
92, in the right ear (Level II); and, for the left ear, an 
average 56 decibel loss with a speech recognition score of 92 
percent (Level I). 

2.  On May 8, 2003, VA audiometric testing showed an average 
50 decibel loss, with a speech recognition score of 74 
percent, in the right ear (Level V); and, for the left ear, 
an average 58 decibel loss with a speech recognition score of 
88 percent (Level III).

3.  The symptoms attributable to PTSD do not produce 
occupational and social with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood under the criteria of Diagnostic Code 9411 for a 70 
percent rating, and the symptomatology associated with the 
diagnosis of PTSD in DSM-IV is not equivalent to the 70 
percent criteria of Diagnostic Code 9411. 


CONCLUSIONS OF LAW

1.  Prior to May 8, 2003, the criteria for an initial 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, Diagnostic Code 6100 (2004).

2.  From May 8, 2003, the criteria for an initial rating 
higher than 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2004).

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

On the claim for increase for hearing loss, the record shows 
that the veteran filed a claim of service connection for 
hearing loss in October 2001.  In November 2001, the RO 
provided the veteran pre-adjudicatory VCAA notice on the 
claim of service connection.  Thereafter, the RO granted 
service connection and assigned an initial, noncompensable 
rating to which the veteran filed a notice of disagreement to 
the noncompensable rating.  

Where as here, VA receives a notice of disagreement that 
raises a new issue, the rating for hearing loss following the 
initial grant of service connection, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  For this reason, VCAA 
compliance with the duty to notify is not in order on the 
claim for increase for hearing loss. 

On the claim for increase for PTSD, the RO provided pre-
adjudicatory VCAA notice by letter in August 2002.  The 
notice included the type of evidence needed to substantiate 
the claim, namely, evidence of an increase in severity.  The 
veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that VA with his 
authorization would obtain private medical records or he 
could submit the records.  He was given 30 days to respond.  
In the statement of the case, dated in July 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim.  

As for the content of the VCAA notice, the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional evidence and argument, and he addressed the issue 
at the hearing before the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, on the issue of the rating for PTSD, no 
further action is needed to ensure compliance with the duty 
to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain VA medical records 
and scheduled the veteran for VA examinations.  The veteran 
testified that VA is his sole healthcare provider.  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Increased Rating for Bilateral Hearing Loss

Historically, in a July 2002 rating decision, the RO granted 
service connection for bilateral hearing loss with a 
noncompensable rating, effective October 12, 2001.  The 
veteran then initiated an appeal.  While on appeal, in June 
2003 rating decision the RO increased the rating to 10 
percent, effective from May 8, 2003.

On VA audiology consultation in September 2001, the veteran 
was noted to have mild to severe sensorineural hearing loss, 
bilaterally.  He was issued hearing aids.

On VA audiological examination in September 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
65
80
LEFT

40
50
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the both ears.  The average puretone threshold in 
the right ear was 61 decibels and 56 in the left ear.  

On VA audiological examination in May 2003, the veteran 
complained of difficulty understanding conversations at a 
distance.  Audiometric testing showed pure tone thresholds in 
decibels as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
35
55
75
LEFT

30
50
70
80

Speech audiometry revealed speech recognition ability of 74 
percent (fair) in the right ear and of 88 percent (good) in 
the left ear.  The pure tone average in the right ear was 50 
decibels and 58 decibels in the left ear.  

Analysis

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In this case, the results of the VA examinations of record 
fail to demonstrate that an increased rating is warranted for 
either period of the staged rating.  On audiometric testing 
in September 2001, the veteran's hearing resulted in Level II 
hearing in the right ear and Level I hearing in the left ear, 
which under Table VII is rated as noncompensably disabling. 

On audiometric testing in May 2003, the veteran's hearing 
resulted in Level V hearing in the right ear and Level III 
hearing in the left ear, which under Table VII is rated as 10 
percent disabling.  

On the basis of audiometric findings and with the mechanical 
application of the rating schedule to the numeric 
designations assigned for each ear, the preponderance of the 
evidence is against a compensable rating prior to May 8, 
2003, and a rating higher than 10 percent from May 8, 2003. 

Also, the evidence does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).  

Increased Rating for PTSD

In a January 2001 rating decision, the RO granted service 
connection and assigned a rating of 50 percent for PTSD.  In 
August 2002, the veteran filed his current claim.  In an 
April 2003 rating decision, the RO denied a rating higher 
than 50 percent for PTSD.  



Factual Background

VA records, dated in June 1999, show that the veteran was on 
medication for insomnia and anxiety.  

In September 2000, the veteran testified at a personal 
hearing held at the RO.  He reported having continuous 
flashbacks and nightmares of the Normandy invasion, as well 
as, hyperstartle reflex to loud noises.  

VA records, dated in September 2000, reveal that the veteran 
reported nightmares 2 to 3 times weekly, recurrent thoughts 
of combat, flashbacks, physiological responses, avoidance 
behavior, feelings of detachment, restricted range of affect, 
concentration difficulty, sleep difficulty, and depression.  
On mental status examination, the veteran was noted to be 
well-groomed with a calm, friendly demeanor.  The veteran's 
affect was constricted and mood was anxious.  The veteran's 
thought process and perception were normal with no current 
suicidal or homicidal ideation.  Judgment was noted to be 
good.  The diagnosis was PTSD with a GAF score of 56.

In May 2001, VA records show that the veteran was alert, 
active, pleasant, well-oriented, and communicative with good 
memory and understanding.  

Lay statements from friends and family describe the veteran 
as isolative and unable to work due to PTSD symptoms.  

On VA examination in January 2001, the veteran was widowed.  
His current psychiatric symptoms included nightmares, 
decreased memory, flashbacks, night sweats, sleep 
disturbance, and depression.  Subjective complaints included 
sleep difficulty, intrusive memories, avoidance behavior, and 
anxiety.  Prior to that time, the veteran reported taking 
Valium to control his anxiety.  The veteran resides in a 
retirement community and receives caretaker assistance.  

On mental status examination, the veteran was in no acute 
distress.  The veteran had mild psychomotor slowing and 
walked slowly with a limp.  The veteran appeared well-groomed 
and neatly attired.  Speech was coherent, fluent, and 
relevant.  Thoughts were goal directed.  The veteran denied 
suicidal and homicidal ideation.  Affect was appropriate.  
Mood was dysphoric.  Cognitive functions were noted to be age 
appropriate.  The diagnosis was chronic PTSD with a GAF score 
of 52. 

On VA examination in November 2002, the veteran displayed 
good grooming and hygiene.  Psychomotor activity was within 
normal limits.  The veteran's thought process was 
circumstantial, affect was blunted, mood was calm, and speech 
was normal in rate and cadence.  Content was devoid of 
internal stimulation and nondelusional .  The veteran's 
insight and judgment were fair.  The examiner did not find 
the veteran to be a danger to self or others.  

The veteran reported an increase in the frequency of his 
nightmares in the last two years.  He also stated that he was 
forgetful and no longer able to think right.  The examiner 
commented that the veteran's complaints were not so much PTSD 
related as they appeared to be more cognitive.  The examiner 
further stated that the PTSD symptoms had not changed.  The 
examiner reported that the veteran could not complete 
psychological testing to distinguish cognitive impairment 
from pseudodementia of depression.  The GAF score was 55. 

In May 2003, VA records reveal a GAF score of 52.  On 
examination, the veteran was found to be alert and oriented.  
Speech was coherent with appropriate volume and rate.  Mood 
and affect were appropriate and hygiene appeared good.  

In August 2004, the veteran testified at a Board hearing and 
claimed that his PTSD symptoms worsened.  He continued to 
have nightmares, flashbacks, depression, avoidance behavior, 
sleep difficulty, cold sweats, anger outbursts, thoughts of 
hurting himself, and difficult interacting with others.  He 
reported receiving VA medical treatment for his PTSD, but 
denied being hospitalized for PTSD.  The veteran reported his 
residence at a retirement community and his inability to cook 
and clean for himself.  The veteran stated that he last 
worked in 1980 as a general foreman of a locomotive parts 
company but had not worked due in part to his PTSD and his 
inability to walk from a bilateral knee condition.  The 
veteran reported that during bouts of depression he tended to 
stay in bed, rising only for meals.
Analysis

Disability evaluations are determined by comparing the 
present symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating mental disorders, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  Ratings 
shall be based on all the evidence of record as it bears on 
social and industrial impairment rather than solely upon the 
examiner's assessment of the level of disability at the 
moment of the examination.  Although social impairment is 
crucial in determining the level of overall disability, an 
evaluation may not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The veteran's PTSD is rated under Diagnostic Code 9411. 38 
C.F.R. § 4.130, Diagnostic Code 9411. Under that code, a 50 
percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 51-60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). A GAF score of 61-70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

Under Diagnostic Code 9411, the documented symptoms of 
recurrent panic attacks, depression, and inability to 
establish and maintain effective relationships are indicative 
of the criteria for a 70 percent rating.  However, the 
veteran's condition includes none of the other 70 percent 
rating criteria, such as occupational and social impairment 
with deficiencies in most areas due to such symptoms as 
suicidal ideation, obessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and difficulty adapting to stressful circumstances.  

In the absence of other symptoms meeting the criteria for a 
70 percent rating, the current symptoms attributed to PTSD do 
not more nearly approximate or equate to the criteria for a 
70 percent rating.

As for symptoms associated with the diagnosis of PTSD in DSM-
IV, but not listed in Diagnostic Code 9411, such as 
nightmares, intrusive thoughts of the Normandy invasion, 
avoidance of reminders of the war, difficulty concentrating, 
and startle response, these symptoms are not the equivalent 
to the level of occupational and social impairment with 
deficiencies in the areas of work, school, family relations, 
judgment, thinking or mood required for a 70 percent rating.  
The Board notes that the veteran has been retired since 1980 
and that no VA examiner has concluded that the veteran's 
level of occupational and social impairment due to PTSD is 
more than moderate in degree, as evidenced by the GAF scores 
of 56 in September 2000, 52 and 54 in January 2001, 55 in 
November 2002, and 52 in May 2003.  

Additionally, the November 2002 VA examination report 
indicated that the veteran was calm and cooperative with 
normal speech.  Thought process was noted to be 
circumstantial with nondelusional content, devoid of internal 
stimulation.  Insight and judgment were found to be fair.  
Further, the examiner noted that the veteran's complaints 
were more cognitive than PTSD-related, and, that the 
veteran's PTSD symptoms were without change.  

On recent VA examination, the veteran was assessed to not be 
a danger to self or others.  And, he has always appeared well 
groomed with good hygiene.  

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for PTSD.  38 U.S.C.A. § 5107(b).

                                                                                             
(Continued on next page)



ORDER

An initial compensable rating for bilateral hearing loss 
prior to May 8, 2003, is denied. 

An initial rating higher than 10 percent from May 8, 2003, is 
denied.

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.


____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


